DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 2/7/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 9, 17 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low traffic” in Claims 1, 9, 17 is a relative term which renders the claim indefinite. The term “low traffic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original description does not state: “receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined low-traffic area associated with a retail location; implement an image recognition process configured to identify at least one person in the image data; select a set of devices that are assigned to the predetermined low-traffic area;”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953) in view of Shimmoto et al. (US 2017/0256072).

Regarding claim 1, Miwa taches a system, comprising: a computing device configured to:
receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined low-traffic area associated with a retail location (see figure 5, figure 6, para. 0007, 0116, where Miwa discusses cameras capturing images of retail shoppers);
implement an image recognition process configured to identify at least one person in the image data (see figure 6, para. 0013, 0018, where Miwa discusses performing facial recognition on retail shoppers);
transmit the alert to at least a first device of the set of devices (see figure 6, para. 0051, 0130, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee).
Miwa does not expressly teach select a set of devices that are assigned to the predetermined low-traffic area; based in part on one or more predetermined rules, generate an alert indicating the at least one person is identified within the image data.
However, Shimmoto teaches select a set of devices that are assigned to the predetermined low-traffic area (see para. 0615-0616, where Shimmoto discusses determine the area where the number of persons is small);
based in part on one or more predetermined rules, generate an alert indicating the at least one person is identified within the image data (see para. 0615-0616, where Shimmoto discusses transmitting data of the area where the number of persons is small).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa with Shimmoto to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miwa in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miwa, while the teaching of Shimmoto continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of 

Regarding claim 2, Miwa teaches wherein the computing device is configured to: identify a first person in the image data (see figure 1); generate a first alert, based in part on the one or more predetermined rules (see figure 1, para. 0178); identify a second person in the imaging data (see figure 1, para. 0178); and generate a second alert, based in part on the one or more predetermined rules (see figure 6, para. 0130, 0178, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee, if a shoplifter moves to a second location, the second alert is transmitted to a second employee).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa with Shimmoto to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform person tracking.  


Regarding claim 3, Miwa teaches wherein the computing device is configured to receive a response from the first device indicating the alert was received (see figure 6, para. 0153, where Miwa discusses receiving an acknowledgement from the monitoring device).


Regarding claim 4, Miwa teaches wherein the alert is a first alert, and wherein the computing device is configured to: track the at least one person within the image data (see figure 11A, para. 0172, where Miwa discusses tracking the habitual shoplifter); and 
generate a second alert indicating the at least one person is within the image data, wherein the second alert is generated a predetermined time period after the first alert (see figure 11A, para. 0184, where Miwa discusses tracking the habitual shoplifter capturing images as the person moves to different regions).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa with Shimmoto to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 5, Miwa teaches wherein the alert is provided to the first device registered to a first predetermined user and the second alert is provided to a second device registered to a second predetermined user (see figure 11A, para. 0178, 0184, where Miwa discusses transmitting multiple alerts to different employees). 


Regarding claim 6, Miwa teaches wherein the alert is provided to a centralized cache, and wherein the first device is configured to poll the centralized cache (see figure 1, para. 0055-0056, where Miwa discusses a centralized control device).  
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa with Shimmoto to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable medium.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer readable medium.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.

Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding method.

s 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953) in view of Shimmoto et al. (US 2017/0256072) in view of Brewer et al. (US 2013/0266181).

Regarding claim 7, Miwa teaches capturing different images (see figure 11A, para. 0178, 0184).  Miwa and Shimmoto do not expressly teach wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data.  However, Brewer teaches wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa and Shimmoto with Brewer to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miwa and Shimmoto in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miwa and Shimmoto, while the teaching of Brewer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to 

Regarding claim 8, Brewer teaches wherein the first frame and the second frame are separated by a predetermined number of frames in the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
The same motivation of claim 7 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miwa and Shimmoto with Brewer to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Costella et al. (US 2019/0303676) discusses sending to the server the data from each camera.
Choi et al. (US 2019/0019207) discusses generating visitor information from each obtained image.




THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663